Order, Supreme Court, New York County (Richard F. Braun, J.), entered April 8, 2013, which granted defendant Lenox Hill Hospital’s motion to dismiss the complaint as against it, unanimously affirmed, without costs.
The time to commence this action against Lenox Hill Hospital for negligent handling of a claim for insurance coverage began to run in July 2005, when plaintiffs insurers denied the claim (see Lavandier v Landmark Ins. Co., 44 AD3d 501 [1st Dept 2007], lv denied 10 NY3d 713 [2008]). Since plaintiff did not commence this action until June 28, 2010, the action is untimely (see CELR 214 [4]). Plaintiff s contention that he was unaware of the denial of the insurance claim is belied by his admitted receipt of a “Final Notice” from the hospital in December 2005. Concur — Tom, J.E, Acosta, DeGrasse and Freedman, JJ.